Citation Nr: 1105356	
Decision Date: 02/09/11    Archive Date: 02/18/11

DOCKET NO.  08-26 427A	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in St. Petersburg, 
Florida


THE ISSUES

1.  Whether new and material evidence has been received 
sufficient to reopen a claim for entitlement to service 
connection for right knee disability, to include as secondary to 
service-connected right foot disability.  

2.  Entitlement to service connection for right hip disability, 
to include as secondary to service-connected right foot 
disability.

3.  Entitlement to service connection for low back disability, to 
include as secondary to service-connected right foot disability.

4.  Entitlement to service connection for right ankle disability, 
to include as secondary to service-connected right foot 
disability.


REPRESENTATION

Appellant represented by:	The American Legion

WITNESS AT HEARING ON APPEAL

Veteran


ATTORNEY FOR THE BOARD

N. Kroes, Associate Counsel


INTRODUCTION

The Veteran served on active duty from December 1979 to August 
1995.  

This case comes before the Board of Veterans' Appeals (Board) on 
appeal from December 2007 (right hip, right knee, low back) and 
March 2009 (right ankle) decisions of the St. Petersburg, 
Florida, Department of Veterans Affairs (VA) Regional Office 
(RO).

The RO has treated the claim for service connection for a right 
ankle disability as a claim to reopen.  However, the Veteran 
submitted additional relevant evidence within one year of the May 
2006 and August 2007 rating decisions.  See 38 C.F.R. § 3.156(b) 
(2010) (directing that new and material evidence received prior 
to the expiration of the appeal period will be considered as 
having been filed in connection with the claim which was pending 
at the beginning of the appeal period).  An April 2008 letter 
requested service connection for a right ankle disability and 
provided additional relevant evidence.  The March 2009 decision 
adjudicated that claim and the Veteran appealed.  Accordingly, 
the claim for service connection for a right ankle condition will 
be considered on the merits.  Id. 

In November 2010, the Veteran testified at a Travel Board hearing 
before the undersigned Veterans Law Judge.  A transcript of this 
hearing is associated with the claims file.  The Veteran 
submitted additional evidence with a waiver of initial RO 
consideration.  See 38 C.F.R. § 20.1304 (2010).

The issues of entitlement to service connection for right ankle, 
right knee, right hip, and low back disabilities are addressed in 
the REMAND portion of the decision below and are REMANDED to the 
RO via the Appeals Management Center (AMC), in Washington, DC.


FINDINGS OF FACT

1.  The September 2001 rating decision that denied service 
connection for right knee condition was not appealed and is 
final.

2.  Some of the evidence received since that September 2001 
rating decision includes evidence that bears directly and 
substantially upon the specific matter under consideration, is 
neither cumulative nor redundant, relates to unestablished facts 
necessary to substantiate the claim, and raises a reasonable 
possibility of substantiating the claim for service connection 
for right knee disability.


CONCLUSION OF LAW

New and material evidence has been received to reopen the claim 
of entitlement to service connection for right knee disability.  
38 U.S.C.A. §§ 5108, 7105 (West 2002 & Supp. 2010); 38 C.F.R. 
§ 3.156 (2010).


REASONS AND BASES FOR FINDINGS AND CONCLUSION

Veterans Claims Assistance Act of 2000

The Veterans Claims Assistance Act of 2000 (VCAA), Pub. L. No. 
106-475, 114 Stat. 2096 (Nov. 9, 2000) (codified at 38 U.S.C.A. 
§§ 5100, 5102, 5103, 5103A, 5106, 5107, and 5126 (West 2002 & 
Supp. 2010)) redefined VA's duty to assist a claimant in the 
development of a claim.  VA regulations for the implementation of 
the VCAA were codified as amended at 38 C.F.R. §§ 3.102, 
3.156(a), 3.159, and 3.326(a) (2010).

Given the Board's favorable disposition to reopen the claim for 
service connection for right knee disability and the need to 
remand the claim on the merits for additional evidence, the Board 
finds that no discussion of VCAA compliance is necessary at this 
time.

Analysis

A decision of the RO becomes final and is not subject to revision 
on the same factual basis unless a notice of disagreement is 
filed within one year of the notice of decision.  38 U.S.C.A. 
§ 7105 (West 2002); 38 C.F.R. §§ 20.302, 20.1103 (2010).  If a 
claim of entitlement to service connection has been previously 
denied and that decision became final, the claim can be reopened 
and reconsidered only if new and material evidence is presented 
with respect to that claim.  38 U.S.C.A. § 5108 (West 2002); see 
Manio v. Derwinski, 1 Vet. App. 140, 145 (1991).

New evidence means existing evidence not previously submitted to 
agency decision-makers.  Material evidence means existing 
evidence that, by itself or when considered with previous 
evidence of record, relates to an unestablished fact necessary to 
substantiate the claim.  New and material evidence can be neither 
cumulative nor redundant of the evidence of record at the time of 
the last prior final denial of the claim sought to be reopened, 
and must raise a reasonable possibility of substantiating the 
claim.  38 C.F.R. § 3.156(a) (2010).

Furthermore, the Court of Appeals for the Federal Circuit has 
indicated that evidence may be considered new and material if it 
contributes "to a more complete picture of the circumstances 
surrounding the origin of a Veteran's injury or disability, even 
where it will not eventually convince the Board to alter its 
ratings decision."  Hodge v. West, 115 F.3d 1356, 1363 (Fed. 
Cir. 1998).

VA must review all of the evidence submitted since the last final 
rating decision in order to determine whether the claim may be 
reopened.  See Hickson v. West, 12 Vet. App. 247, 251 (1999).  
For purposes of determining whether new and material evidence has 
been received to reopen a finally adjudicated claim, the recently 
submitted evidence will be presumed credible.  See 
Kutscherousky v. West, 12 Vet. App. 369, 371 (1999) (per curium) 
(holding that the "presumption of credibility" doctrine 
continues to be precedent).

The Board has reviewed all of the evidence in the Veteran's 
claims file.  Although the Board has an obligation to provide 
adequate reasons and bases supporting this decision, there is no 
requirement that the evidence submitted by the Veteran or 
obtained on his behalf be discussed in detail.  Rather, the 
Board's analysis below will focus specifically on what evidence 
is needed to substantiate the claim and what the evidence in the 
claims file shows, or fails to show, with respect to the claim.  
See Gonzales v. West, 218 F.3d 1378, 1380-81 (Fed. Cir. 2000) and 
Timberlake v. Gober, 14 Vet. App. 122, 128-30 (2000).

Service connection for right knee disability was previously 
denied by rating decisions in April 1996 and September 2001.  On 
both occasions, the claim was denied because the evidence did not 
show a permanent residual or chronic right knee disability.  

The evidence received subsequent to the September 2001 rating 
decision includes evidence that the Veteran has a current, 
chronic disability of the right knee.  For example, in May 2006 a 
VA examiner diagnosed right knee chondromalacia.

Presuming the credibility of the evidence for the sole purpose of 
determining whether new and material evidence has been received, 
the Board finds that the new evidence relates to unestablished 
facts and raises a reasonable possibility of substantiating the 
claim.  Thus, such evidence is new and material, and the claim 
for service connection for right knee disability is reopened.





ORDER

New and material evidence having been received, the claim of 
entitlement to service connection for right knee disability is 
reopened.


REMAND

While further delay is regrettable, the Board observes that 
further development is required prior to adjudicating the 
Veteran's claims for service connection.  Additional medical 
examination and opinion is needed in this case.  

The Veteran contends that he has current right ankle, right knee, 
right hip, and low back disabilities as a result of an altered 
gait caused by service-connected right foot disabilities.  It is 
also noted that he had problems with his right knee during 
service and was diagnosed with patella-femoral pain syndrome.  He 
filed a claim for service connection shortly after his service 
and has complained of right knee problems since service.  

Currently, the claims file contains evidence for and against the 
Veteran's secondary service connection claims.  Three letters 
from a VA podiatrist indicate that the Veteran has an altered 
gait causing undue strain on his ankles, knees, hips, and lower 
back.  According to the podiatrist, this will lead to 
degenerative joint disease at these areas down the road.  The 
podiatrist opined that the Veteran's present problems are more 
likely than not due to his original injury during his time in 
service.  The Veteran was provided a VA examination in May 2006.  
Regarding whether any of the diagnosed right knee, right hip, 
right ankle, and low back disabilities were related to the 
service-connected foot disabilities, the examiner stated that he 
could not say that any of the conditions were related to the foot 
without resort to speculation.  The opinions in this case, both 
positive and negative, are speculative and contain little 
discernable rationale.  As such, the Board finds that the Veteran 
should be afforded another VA orthopedic examination and an 
opinion should be obtained as to whether any current right ankle, 
right knee, right hip, or low back disabilities are related to 
the Veteran's service-connected right foot disabilities.  Also, 
as right knee problems are clearly shown during service and 
currently, and there is a suggestion that the current problems 
have been present since service, an opinion should also be 
obtained as to whether the current right knee disability is 
related to service.  See 38 U.S.C.A. § 5103A(d) (West 2002); 
38 C.F.R. § 3.159(c)(4) (2010); McLendon v. Nicholson, 20 Vet. 
App. 79, 83 (2006).  The requested examination should be 
performed by an orthopedic specialist.  

Since the Board has determined that a VA examination is necessary 
in the instant case, the Veteran is hereby informed that 
38 C.F.R. § 3.326(a) (2010) provides that individuals for whom 
examinations have been authorized and scheduled are required to 
report for such examinations.  The provisions of 38 C.F.R. 
§ 3.655 (2010) address the consequences of a veteran's failure to 
attend scheduled medical examinations.  That regulation provides 
that, when entitlement to a benefit cannot be established or 
confirmed without a current VA examination and a claimant, 
without "good cause," fails to report for such examination 
scheduled in conjunction with an original claim, the claim will 
be decided based on the evidence of record.  However, when the 
examination is scheduled in conjunction with a reopened claim for 
a benefit which was previously disallowed the claim shall be 
denied.

Ongoing medical records should also be obtained.  38 U.S.C.A. 
§ 5103A(c) (West 2002); see also Bell v. Derwinski, 2 Vet. App. 
611 (1992) (VA medical records are in constructive possession of 
the agency, and must be obtained if the material could be 
determinative of the claim).

Accordingly, the case is REMANDED for the following action:

1.  Obtain relevant treatment records from 
the Bay Pines, Florida VA Healthcare System 
dating since September 2007.

2.  After the above has been completed to the 
extent possible, schedule the Veteran for a 
VA orthopedic examination with an orthopedic 
specialist to determine the nature of any 
right ankle, right knee, right hip, and lower 
back disabilities, and to obtain an opinion 
as to whether such are possibly related to 
service-connected right foot disabilities, or 
in the case of any right knee disability, 
related to service.  The claims file must be 
made available to and be reviewed by the 
examiner in conjunction with the examination.  
All necessary tests should be conducted and 
the results reported.  

Following review of the claims file and 
examination of the Veteran, the examiner 
should provide diagnoses for all current 
right ankle, right knee, right hip, and lower 
back disabilities.  The examiner is also 
asked to provide an opinion as to whether it 
is at least as likely as not (50 percent 
probability or greater) that: 

(1) Any current right ankle, right knee, 
right hip, or lower back disabilities are 
proximately due to or aggravated 
(permanently worsened beyond natural 
progress) by the service-connected right 
foot disabilities;

(2) Any current right knee disability arose 
during service or is otherwise related to 
service.  

If the examiner concludes that any disability 
is aggravated by the service-connected right 
foot disabilities, the examiner should 
quantify the degree of aggravation, if 
possible.  A rationale for all opinions 
expressed should be provided.

3.  After the development requested above has 
been completed to the extent possible, the 
record should again be reviewed.  If any 
benefit sought on appeal remains denied, then 
the Veteran and his representative should be 
furnished with a supplemental statement of 
the case and be given the opportunity to 
respond thereto.  

Thereafter, the case should be returned to the Board, if in 
order.  The Board intimates no opinion as to the ultimate outcome 
of this case.  The Veteran need take no action unless otherwise 
notified.  VA will notify the Veteran if further action is 
required on his part.

The Veteran has the right to submit additional evidence and 
argument on the matters the Board has remanded.  Kutscherousky v. 
West, 12 Vet. App. 369 (1999).

These claims must be afforded expeditious treatment.  The law 
requires that all claims that are remanded by the Board of 
Veterans' Appeals or by the United States Court of Appeals for 
Veterans Claims for additional development or other appropriate 
action must be handled in an expeditious manner.  See 38 U.S.C.A. 
§§ 5109B, 7112 (West Supp. 2010).




______________________________________________
K. A. BANFIELD
Veterans Law Judge, Board of Veterans' Appeals



 Department of Veterans Affairs


